Exhibit Investors David Gennarelli, 415.507.6033, david.gennarelli@autodesk.com Press: Pam Pollace, 415.547.2441, pam.pollace@autodesk.com AUTODESK POSTS SEQUENTIAL REVENUE, PROFITABILITY AND CASH FLOW GROWTH Revenue of $456 million up 9% sequentially GAAP EPS of $0.21 up 62% sequentially Non-GAAP EPS of $0.30 up 11% sequentially SAN RAFAEL, Calif., February 23, 2010 Autodesk, Inc. (NASDAQ: ADSK) today reported financial results for the fourth quarter and full year fiscal 2010. Fourth Quarter Fiscal 2010 · Revenue was $456 million, an increase of 9 percent sequentially and a decrease of 7 percent compared to the fourth quarter of fiscal 2009. · On a GAAP basis, diluted earnings per share were $0.21, compared to diluted earnings per share of $0.13 in the third quarter of fiscal 2010, and diluted loss per share of $0.47 in the fourth quarter of fiscal 2009. · On a non-GAAP basis, diluted earnings per share were $0.30, compared to non-GAAP diluted earnings per share of $0.27 in the third quarter of fiscal 2010, and non-GAAP diluted earnings per share of $0.31 in the fourth quarter of fiscal 2009.A reconciliation of GAAP and non-GAAP results is provided in the accompanying tables. · Cash flow from operations was $126 million, an increase of 169 percent sequentially and 45 percent compared to the fourth quarter of fiscal 2009. “We finished the year with better than anticipated revenue and profitability in the fourth quarter,” said Carl Bass, Autodesk president and CEO.“These results were driven by a sequentially improving demand environment and continued competitive displacements.In addition to our focus on growth, cost containment contributed to our performance.” Driving the performance in revenue and profitability were sequential increases in revenue from commercial new seat licenses, revenue from every Geography, revenue from each product type, as well as revenue from our Manufacturing, AEC, and Platform Solutions and Emerging Business segments. 1 Fourth Quarter Operational Overview EMEA revenue increased 18 percent sequentially as reported and 15 percent on a constant currency basis to $188 million.EMEA revenue decreased 14 percent compared to the fourth quarter of fiscal 2009 as reported and 22 percent on a constant currency basis.Revenue in the Americas increased 3 percent sequentially to $168 million and decreased 2 percent compared to the fourth quarter of fiscal 2009.Revenue in Asia Pacific was $100 million, an increase of 6 percent sequentially as reported and 4 percent on a constant currency basis.Revenue in Asia Pacific increased 1 percent compared to the fourth quarter of fiscal 2009 as reported and decreased 4 percent on a constant currency basis. Revenue from emerging economies was $73 million, an increase of 18 percent sequentially as reported and 16 percent on a constant currency basis.Revenue from emerging economies decreased 8 percent compared to the fourth quarter of fiscal 2009 as reported and 12 percent on a constant currency basis.Revenue from emerging economies represented 16 percent of total revenue in the fourth quarter. Combined revenue from Autodesk's 3D model-based design solutions was $134 million, an increase of 10 percent sequentially and a decline of 7 percent compared to the fourth quarter of fiscal 2009.Revenue from 2D horizontal and 2D vertical products was $213 million, a 13 percent increase sequentially and 8 percent decrease compared to the fourth quarter of fiscal 2009.Combined revenue from our AutoCAD and AutoCAD LT products increased 9 percent sequentially and decreased 9 percent compared to the fourth quarter last year. Cash flow from operations was $126 million in the fourth quarter bringing our cash and investments balance to over $1.1 billion, or cash and investments of approximately $4.92 per share of common stock outstanding. Full Year Fiscal 2010 · Revenue was $1.7 billion, a decrease of 26 percent compared to fiscal 2009. · On a GAAP basis, diluted earnings per share were $0.25, compared to diluted earnings per share of $0.80 in fiscal · On a non-GAAP basis, diluted earnings per share were $0.99, compared to non-GAAP diluted earnings per share of $1.95 in fiscal 2009. · Cash flow from operations was $247 million, a decrease of 58 percent compared to fiscal 2009. 2 · GAAP total spend (GAAP cost of revenue plus GAAP operating expenses) decreased by $423 million, or 20 percent compared to fiscal 2009. · Non-GAAP total spend (non-GAAP cost of revenue plus non-GAAP operating expenses) decreased by $312 million, or 18 percent compared to fiscal “Fiscal 2010 was a challenging year by any measure,” continued Bass.“We took action to significantly reduce our cost structure and increase our efficiency.As a result, we greatly exceeded our initial goal of pre-tax cost savings of $250 million.Those actions, and our continued investments in essential parts of our business, helped strengthen Autodesk and position the company for long-term growth and success.Going forward, we will continue to build on our foundation asa world leader in design, engineering, and entertainment software.” Business Outlook The following are forward-looking statements that are based on current expectations that involve risks and uncertainties, some of which are set forth below. First Quarter Fiscal 2011 For the first quarter of fiscal 2011, Autodesk expects revenue to be in the range of $420 million to $440 million. On a GAAP basis, earnings per diluted share are expected to be in the range of $0.02 and $0.07. On a non-GAAP basis, earnings per diluted share are expected to be in the range of $0.18 and $0.23, excluding $0.08 related to stock-based compensation expense, $0.05 for amortization of acquisition related intangibles, and $0.03 related to restructuring charges. First quarter outlook assumes an effective tax rate of 27 percent.The increase in the tax rates from fiscal 2010 is primarily due to expiration of a research and development tax credit. Full Year Fiscal 2011 Autodesk is not providing specific revenue or EPS guidance for fiscal 2011 at this time.However, operating margin on a GAAP basis for the full year fiscal 2011 is expected to increase significantly compared to fiscal 2010.Autodesk continues to anticipate modest improvement in non-GAAP operating margin for full year fiscal 2011 compared to fiscal 2010.For fiscal 2011, non-GAAP operating margin excludes stock-based compensation expense, amortization of acquisition related intangibles, and restructuring related charges. 3 Earnings Conference Call and Webcast Autodesk will host its fourth quarter conference call today at 5:00 p.m. EST (2:00 p.m.
